Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-2, 8-9, 12-14, and 16-18 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 10/17/2022.
Claim 1 is currently amended.
Claims 3-7, 10-11, 15 and 19-21 have been cancelled and are not considered at this time.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-9, 12-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the term “relatively unaffected” and “relatively affected” in claim 1 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know how unaffected or how affected by disease a joint of interest would need to be to fall into the relatively unaffected or relatively affected points in time.
As per Claims 2, 8-9, 12-14 and 16-18, the claims depend on Claim 1 and do not remedy the indefiniteness issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. (US 2014/0257508 A1), hereinafter Bojarski, in view of Anderson et al. (US 2011/0112808 A1), hereinafter referred to as Anderson, in view of Anoui-Ateshian et al. (US Patent 6,161,080), hereinafter referred to as Aouni-Ateshian, further in view of van den Heever et al. (D. van den Heever, C. Scheffer, P. Erasmus and E. Dillon, "Development and testing of patient-specific knee replacements," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 4875-4878, doi: 10.1109/EMBC.2012.6347086), hereinafter referred to as van den Heever, in view of Lin et al. (US 2014/0371897 A1), hereinafter Lin, in view of Walker (US 2006/0216681 A1).
As per Claim 1, Bojarski discloses a computer-implemented method for generating anatomical data associated with a musculoskeletal joint comprising: 
5receiving as input variation data representing change of a musculoskeletal joint of interest caused by a joint disease ([0005] derive information regarding anatomical feature of a joint based on anatomical relationship correlation, [0042] derived measurements of the features of a patient’s joint through derivations, [0044] derive information regarding structure of feature from other measurements from sources not the patient’s current measurements to determine disparities of the patient’s feature, [0040] assessing the anatomy, i.e. joint for addressing joint structures based on patient diseased anatomy), and wherein the variation data is associated with a training set of data associated with individuals other than the patient ([0062] using features from subject related to patient or group of individuals from database to determine anatomical relationship correlations, [0044]); 
receiving as input patient data representing the musculoskeletal joint of interest of the patient at a first time ([0005] obtaining anatomical dimension associated with the patient measured of the anatomical feature, [0061] dimensions represent the joint of interest including height, width, depth, etc., [0042] measuring anatomical features of a patient’s joint), and
processing the variation data and the patient data to generate said anatomical data ([0040] derive anatomically accurate data for the joint structure), 10wherein said anatomical data comprises data indicating the musculoskeletal joint of interest of the patient at a second time prior to the first time to indicate effects of the musculoskeletal joint disease ([0040] the determine original/pre-disease, i.e. time prior to the first time, bone structure, [0042] derive anatomical features of patient’s joint using patient measurements and comparing to deviation to reconstruct feature in a healthy or less diseased/damaged state, where it would be obvious that a less diseased or damaged state would be a time prior to the measurements taken).
Bojarski may not explicitly disclose the following which is taught by Anderson: 
the variation data comprises an indication of variation with time of a shape of the musculoskeletal joint of interest caused by 20the musculoskeletal joint disease ([0052]/[0063]/[0085] modeling a subject to include dimension and shape measurements of the subject to relate shape of tissue structures such as knee joint, [0054-0056] predicting the results of a defined influence, i.e. musculoskeletal joint disease, as parameters over a period of time using variable values as input where the variable values are the parameter value over each iteration, i.e. over time);
the patient data representing the musculoskeletal joint of interest comprises a representation of a shape of the musculoskeletal joint of interest of the patient ([0052] parameter values based on measurements of the subject patient include shape measurements of the joint), wherein the representation of the shape of the 30musculoskeletal joint of interest of the patient is based upon a parameterisation of the musculoskeletal joint of interest ([0052] parameter values based on measurements of the subject patient include shape measurements of the joint).;
generating and displaying a three-dimensional model of the musculoskeletal joint of interest of the patient at the second time based on the anatomical data ([0100] three-dimensional anatomic model is defined for the individual’s site of interest, such as hip joint/knee joint, etc., [0101] the model is solved over time to show change in joint at a particular time as a prediction, [0106-0107] the projection of the model through time/projected forward in time or over a particular number of instances, see Fig. 3 display results of projected joint after desired iterations, [0142] physician views tissue changes as output on a graphic display).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of data representing the shape of a joint to generate a three-dimensional model from Anderson with the concept of analyzing the joint to indicate future data of a joint of interest from Bojarski in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
Bojarski and Anderson may not explicitly disclose the following which is taught by Aouni-Ateshian: a display device (Col. 8: 15-31 an output display on a dimensional screen);
displaying on a display device, a three-dimensional model of the musculoskeletal joint of interest of the patient (Col. 8: 15-31 an output display of a three dimensional image of the joint appears on a dimensional screen).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of display device for displaying the output of the musculoskeletal joint of the individual from Aouni-Ateshian with the known system of generating and displaying a three-dimensional model of a joint of interest from Walker and Anderson in order to simulate pathologies for efficient design and evaluation of prostheses by predicting future results of an anatomical structure (Aouni-Ateshian Col. 1: 23-25, 40-64).
However, Bojarski, Anderson and Aouni-Ateshian may not explicitly disclose the following which is taught by van den Heever: manufacturing a customized prosthesis for the patient based on the musculoskeletal joint of interest of the patient with the effects of the musculoskeletal joint disease removed (Abstract manufacturing a patient-specific knee replacement,  Pg. 4875 Col. 2 para. 2 designing and manufacturing a patient-specific knee replacement based on the healthy articulating surfaces of a patient’s knee to create a patient-specific knee prosthesis, i.e. customized, where the patient’s healthy knee is the joint with effects of disease removed, Pg. 4876, Col. 1 predict healthy knee geometrics for generating parameters for designing knee prosthesis, Pg. 4876, Col. 2 C. Tibiofemoral kinematics patient-specific knee replacements manufactured).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of designing and manufacturing a customized joint prosthesis based on parameters of the patient’s healthy, non-diseased knee from van den Heever with the generation of data for a personalized prosthesis for a joint of a patient from Walker, Anderson, and Aouni-Ateshian in order to improve clinical outcomes of knee replacement surgery (van den Heever, Abstract).
However, Bojarski, Anderson, Aouni-Ateshian and van den Heever may not explicitly disclose the following which is taught by Lin: the customized prosthesis for the patient is manufactured via three-dimensional printing ([0010] constructs include objects produced by printing devices including prostheses including joint prostheses; [0020] final image is printed/fabricated via printer to fabricate three-dimensional construct, [0026] data is rendered and construct is created using 3D printing).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of creating a prosthesis to treat a patient’s musculoskeletal joint using three-dimensional printing from Lin with the known system of manufacturing a customized prosthesis from Bajorski, Anderson, Aouni-Ateshian and van den Heever because the prosthesis can be created quickly, on-site based on real time modeling of the patient data of the body part which reduces time delay for receiving the prosthesis and poor fit based on the change in body during the delay (Lin [0005-0006]).  
The combined references may not explicitly disclose the following which is taught by Walker: said variation data comprises a vector ([0009],[0038] set of parameters as a vector to represent spatial positions of knee joint), providing an indication of variation with time of a shape of the musculoskeletal joint of interest caused by the disease from a time at which the musculoskeletal joint of interest is relatively unaffected by disease to a time at which the musculoskeletal joint of interest is relatively affected by disease ([0015] where the parameters describe the morphology of the joint over time from the data points of features at successive points in time, [0030] invention includes mathematical description of variation of positions in a particular individual with the passage of time due to the progression of a disease, [0052] where disease progression is measured by changes in shape parameters of a joint at time points longitudinally, i.e. over time, [0059-0060] which describe change in shape of a knee over time is characterizing the morphology of the joint, where it would be obvious to a person skilled in the art that progression of disease is analogous to from a time the joint is relatively unaffected by disease to a time at which the join is relatively affected by disease), 
variation data is associated with a training set of data (see Fig. 3 model is created from training set of knee images, [0033] model is trained using a set of training data from images of knees), and 
wherein varying the shape represented by the patient data based upon the variation data comprises applying the vector to the parameterization ([0010-0013], [0036], [0041] parameterization of plurality of loci of the knee joint, feeding the vector of model parameters to correspond to motion of joint); 
processing the variation data and the patient data to generate said anatomical data comprises varying the shape represented by the patient data based upon the variation data (Fig. 3 based on input of patient data, compute best set of model parameters to minimize norm of model with respect to fit of loci and continue to adjust until convergence is met, [0037] test each set of input data, i.e. varying shape data, to identify suitable data, [0041] a set of mathematical functions describes how the shape of the joint can change), and wherein varying the shape represented by the patient data based upon the variation data comprises applying the vector to the parameterization ([0010-0013], [0036], [0041] parameterization of plurality of loci of the knee joint, feeding the vector of model parameters to correspond to motion of joint).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of generating anatomical data varying the shape of the joint based on variation data from Walker with the concept of generating a model of a joint based on the variation data from the combined references in order to allow for rely upon accurate and precise progression of disease for a patient’s joint (Walker [0003]).
As per Claim 2, Bojarski, Anderson, Aouni-Ateshian, van den Heever and Lin discloses the method of Claim 1.  Bojarski may not explicitly disclose the following which is taught by Anderson: the musculoskeletal joint disease is osteoarthritis ([0112] patient suffering from osteoarthritis in the knee).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of joint data for treating osteoarthritis from Anderson with the concept of analyzing the joint to indicate future data of a joint of interest from Bojarski in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
As per Claim 8, Bojarski, Anderson, Aouni-Ateshian, van den Heever, Lin and Walker discloses the method of Claim 1.  Bojarski also discloses: receiving image data obtained from the patient ([0044] measuring anatomical feature directly from image of patient’s joint, [0049] obtaining image data from image sources).
However, Bojarski may not explicitly disclose the following which is taught by Anderson: processing the image data to generate the parameterization ([0048] receiving medical imaging scans and obtaining details of body surfaces from the images, [0052] parameters are generated/adjusted based on measurements obtained from imaging). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of representing a shape of a joint based on parameterization from Anderson with the concept of parameterization of image data from Bojarski in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
As per Claim 9, Bojarski, Anderson, Aouni-Ateshian, van den Heever, Lin and Walker discloses the method of Claim 1.  Anderson also discloses the representation of the shape of the musculoskeletal joint of interest of the patient comprises a plurality of principal components of the shape of the musculoskeletal joint of interest of the patient (see Fig. 4, [0044] a subject’s measured data is used to obtain a model, [0085-0086] host-mesh fitting to determine dimensions and shape of anatomical feature, i.e. knee joint).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of representing a shape of a joint based on components of the joint from Anderson with the concept of parameterization of image data from Bojarski in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
As per Claim 12, Bojarski, Anderson, Aouni-Ateshian, van den Heever, Lin and Walker discloses the method of Claim 1.  The combined references may not explicitly disclose the following which is taught by Walker: applying the vector to the parameterisation 15comprises: 
determining a relationship between the patient data and an average shape ([0009] set of parameter data that characterizes the knee joint describes it variation from a population mean, i.e. relationship between the joint and average joint, see Claim 1a.); and 
varying the shape represented by the patient data based upon the determined relationship ([0041] a set of mathematical functions describes how the shape of the joint changes).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of generating anatomical data varying the shape of the joint based on variation data from Walker with the concept of generating a model of a joint based on the variation data from the combined references in order to allow for rely upon accurate and precise progression of disease for a patient’s joint (Walker [0003]).
As per Claim 13, Bojarski, Anderson, Aouni-Ateshian, van den Heever, Lin and Walker discloses the method of Claim 1.  Bojarski also discloses the musculoskeletal joint of interest is a joint of the body consisting of a knee joint ([0041] joint such as a knee joint, [0061] target joint is a knee).
As per Claim 14, Bojarski, Anderson, Aouni-Ateshian, van den Heever, Lin and Walker discloses the method of Claim 1.  The combined references may not explicitly disclose the following which is taught by Walker: the anatomical data comprises a representation of the musculoskeletal joint of interest of the patient with reduced effects of the musculoskeletal joint disease ([0052] shape of joint is used to measure disease progression, [0059] change in shape of joint based on calculating statistic corresponding to how much overall shape of knee has changed over time, where change over time between a baseline and current/follow-up is the representation of reduced effect of the condition on the joint).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of generating anatomical data which represents the joint with reduced effect of the disease from Walker with the concept of generating a model of a joint based on the variation data from the combined references in order to allow for rely upon accurate and precise progression of disease for a patient’s joint (Walker [0003]).
As per Claim 16, Bojarski, Anderson, Aouni-Ateshian, van den Heever, Lin and Walker discloses the method of Claim 1. The combined references may not explicitly disclose the following which is taught by Walker:  generating said 30variation data ([0027-0029] statistical template produced by analysis of plurality of radiographs of knee joint, where images are obtained and manipulated for analysis, the analysis is of variation of parameters among members of a population of subjects).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of generating variation data from Walker with the concept of generating a model of a joint based on the variation data from the combined references in order to allow for rely upon accurate and precise progression of disease for a patient’s joint (Walker [0003]).
As per Claim 17, Bojarski, Anderson, Aouni-Ateshian, van den Heever, Lin and Walker discloses the method of Claim 16.  Walker also discloses generating said variation data comprises: determining an average change with time of a plurality of musculoskeletal joints of interest ([0030] model represents change of an average shape of knee/joint with the passage of time, [0036] model is an average shape for the data of the joint, [0041] model shows how the shape of the joint changes).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of generating variation data including change with time of the joint from Walker with the concept of generating a model of a joint based on the variation data from the combined references in order to allow for rely upon accurate and precise progression of disease for a patient’s joint (Walker [0003]).
As per Claim 18, Bojarski, Anderson, Aouni-Ateshian, van den Heever, Lin and Walker discloses the method of Claim 1.  However, Bojarski may not explicitly disclose the following which is taught by Anderson: said anatomical data comprises data suitable for providing a medical intervention for the musculoskeletal joint of interest of the patient ([0014] providing data representing patient musculoskeletal joint to plan surgical interventions). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of analyzing data to determine data suitable for providing intervention from Anderson with the concept of parameterization of image data from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
Response to Arguments
Applicant’s arguments, see Pages 6-10, “35 U.S.C. 103 Rejections”, filed 10/17/2022 with respect to the 103 rejections of claims 1-2, 8-9, 12-14 and 16-18 have been fully considered but they are not persuasive. 
Applicant argues that Walker does not teach the amended limitation of the claims which includes an indication of variation with time of a shape of the joint of interest cause by the joint disease from a time at which the joint is relatively unaffected by disease to a time at which the joint of interest is relatively affected by disease.  Examiner respectfully disagrees. Walker teaches [0015] the parameters describe the morphology of the joint over time from the data points of features at successive points in time, [0030] invention includes mathematical description of variation of positions in a particular individual with the passage of time due to the progression of a disease, [0052] where disease progression is measured by changes in shape parameters of a joint at time points longitudinally, i.e. over time, [0059-0060] which describe change in shape of a knee over time is characterizing the morphology of the joint, where it would be obvious to a person skilled in the art that progression of disease is analogous to from a time the joint is relatively unaffected by disease to a time at which the join is relatively affected by disease, as per the rejection above. The claim language does not clearly specify the starting or ending point such that it would be more than the later point in time is that in which there is disease progression, i.e. relatively affected by the disease, which is taught in Walker. 
Applicant reiterates the argument that Walker does not teach a vector indicating variation with time because the vector of Walker does not store time information. Applicant further suggests that the amended claim language specifies that time information is included in the vector. Examiner again notes that the vector storing time information is not recited in the claim and not required by the claim language. The claim language merely requires that the vector provides an indication of variation with time of a shape of the musculoskeletal joint of interest caused by the disease. This indication of disease is from a time at which the join is relatively unaffected by disease to a time the joint is relatively affected by the disease.  However, according to broadest reasonable interpretation, the indication that a joint shape change is from a time of relatively unaffected by disease to a time of relatively affected by disease is interpreted to be two points in time in which there is a progression of disease, which is taught by Walker. An indication of variation does not specify what is included to indicate variation in shape over time.  Additionally, the determination of what point in time based on the change due to disease is broadly recited, as the point in which a joint is relatively unaffected and the point in which a joint is relatively affected is indefinite and therefore, can be any two points in time in which the disease is at different states.  Examiner restates from the previous response, the present claims does not recite exactly what data or measurements are comprised in the vector or any specific time or condition at which the shape or measurement data is taken from. Therefore, according to broadest reasonable interpretation of the claims, the variation data vector of Walker would read on the variation data vector of the claims. Therefore, the rejection remains rejected over Bojarski, Anderson, Aouni-Ateshian, van den Heever, Lin and Walker, as per the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As per the rejection above, the Walker reference further supports the concept of data from other patients being used for analysis/comparison from Bojarski with the explicit statement that the model for analysis/comparison is trained using data from knee images ([0033], Fig. 3). The combination of references teaches the totality of the claim limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626